DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, a stack of layers will have four sides in the stacking direction (assuming the layers are rectangular in shape) since the article is three dimensional. Therefore, it is not clear what “both sides” are referring to in the last line of the claim as there will be more than two sides in the stacking direction. 
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 8-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmikus (US Pub. 2019/0226449 A1).
Regarding claim 1, Altmikus discloses an actuator device comprising at least one actuator layer and at least one exciting layer which is designed to guide excitation light into the actuator layer (deformable non-photoresponsive layer which guides light to the actuator layers) (abstract). The actuator layer is a photoactuator that has the property of converting incident light into mechanical motion (photosensitive) ([0006], [0008] and [0011]). The excitation layer is between the actuator layers ([0042], [0045], [0117], and [0118]).
Altmikus discloses a mirror layer (mechanical coupling) which may surround or partially surround the device and is considered to have the properties of a mechanical coupling since such a layer on the sides will contribute to fixing the positions of the layers (Figs. 3 and 4, [0115]). Altmikus discloses the mirror on multiple side faces where the actuator component is enclosed ([0115]). Although the disclosure does not specifically state the mirror is on two sides of the stack in a stacking direction, it would have been obvious 
Regarding claims 2 and 3, Altmikus disclose the photomechanical actuator being azobenzene liquid crystal-based ([0011] and [0012]).
Regarding claims 5 and 6, Altmikus discloses a mirror layer which may surround or partially surround the device which is considered to have the properties of mechanical coupling since such a layer on the sides will contribute to fixing the positions of the layers (Figs. 3 and 4, [0115]) where the stacks are capable of contraction and expansion or bowing ([0117]-[0120]). 
Regarding claims 8 and 9, Altmikus discloses using liquid-crystalline materials which are liquid-crystal elastomers (polymer or rubber) which are considered capable of being cured or curable ([0017]).
Regarding claim 10, 
Regarding claim 18, Altmikus discloses a light source to the side or edge of the layers (Figs. 3 and 4, [0114]).
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmikus as applied to claim 1 above, and further in view of Broer et al. (US Pub. 2008/0264058 A1).
Regarding claim 4, Altmikus discloses the device of claim 1 as discussed above. Altmikus does not disclose the thickness of the photoresponsive layer.
Broer discloses a foil movable by non-mechanical means such as light (abstract) where the thickness of the foil is not critical but the magnitude of movement generally increases when the foil becomes thinner where a thickness of 0.1 to 100 microns is suitable for micro-mechanical applications ([0043]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the thickness of the photoresponsive layers in Altmikus may be designed to have a thickness depending on the desired magnitude of movement including a thickness in the range of 0.1 to 100 microns as taught in Broer (Broer, [0043]).
Regarding claim 17, Altmikus discloses the device of claim 1 as discussed above. Altmikus further discloses the actuator layer comprising a liquid crystal polymer (Altmikus, [0017]) but does not specifically disclose it comprising an acrylate functionalized liquid crystal component. 
 Broer discloses a foil movable by non-mechanical means such as light (abstract) which may be a (meth)acrylate liquid crystal polymer ([0050], [0052] and [0053]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the liquid crystal polymer in Altmikus to be a (meth)acrylate polymerizable liquid crystal as taught in Broer as a known suitable material for use in forming a light responsive layer (Broer, [0047], [0052] and [0053]).

Allowable Subject Matter
Claims 7, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 6/18/2021, with respect to the 35 USC 102 and 103 rejections over Cho; and Cho in view of Broer have been fully considered and are persuasive.  The 35 USC 102 and 103 of claims 1-4, 8, 9, and 17 over Cho or Cho in view of Broer has been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 6/18/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 6, 8-9, and 18 under 35 USC 102 over Altmikus have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Altmikus.
Applicant's remaining arguments filed 6/18/2021 have been fully considered but they are not persuasive. 
Applicant argues Altmikus does not disclose all the features of amended claim 1, specifically a mechanical coupling disposed on both sides of the stack in the stacking direction where Altmikus discloses a mirror coating on only three side faces where two of the sides are the sides on the bottom and top layer of the stack so the coating is not on two sides in the stacking direction. 
Examiner respectfully disagrees. First, Examiner would like to note, assuming the layers are rectangle in an in-plan view, there will be 6 sides to the article, two sides on the top and bottom of the stacked layers and 4 sides in the stacking direction. Examiner agrees that Fig. 3 shows the coating on only 3 sides of the stacking and only one of those sides being in the direction in the stacking layer. However, Examiner disagrees that the disclosure in Altmikus does not disclose or suggest the coating on additional sides. Altmikus discloses the coating on multiple side faces with no limitation on which faces or the number of faces that may be coated and gives a reason that more faces coated is better by stating that the mirror coating ensures that a large parts of the light introduced can be used for exciting the actuator layer ([0115]). Thus, it would have been obvious that additional side faces in the stacking direction could be coated to maximize the amount of light into the actuator layer. Thus, Altmikus is considered to render obvious the invention as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NANCY R JOHNSON/Primary Examiner, Art Unit 1783